           Case 1:19-cv-00109-SM Document 6 Filed 01/30/19 Page 1 of 1


                                                                       U.S. OiSTRlSf
                                                                         DISTRICT OF NH
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE20I9 JAN 30 AH I h 39


                                                                            6
                                                                                iS s   ttlSO
        JOHN DOE',

                       Plaintiff,
             V.                                                       Civil Action No.


TRUSTEES OF DARTMOUTH COLLEGE,


                     Defendant,




    PLAINTIFF'S MOTION TO FILE APPLICATION TO PROCEED IN DISTRICT

            COURT WITHOUT PREPAYING FEES OR COSTS UNDER SEAL


        Pursuant to Local Rule 83.12, plaintiff moves for leave to file his application to proceed

in district court without prepaying fees or costs under seal.

        Plaintiff requests that the court allow him to file this application under seal for the same

reasons explained in the motion to proceed under a pseudonym filed concurrently with this

motion,and because the form contains the plaintiffs identity. Plaintiff requests the materials be

given a Level II seal with an expiration date of January 2118.




Date:      1/25/2019                                                         Respectfully submitted.


                                                                                               John Doe
